Case 1:19-cv-00035-WKW-SMD Document 1-1 Filed 01/09/19 Page 1 of 3

DOCUMENT 2
§f2>, ELECTRONICALLY FILED
10/1/2018 9:58 PM
71-CV-2018-900177.00
._ CIRCUIT COURT OF
COFFEE COUNTY, ALABAMA
AMY L. REEVES, CLERK
IN THE CIRCUIT COURT OF COFFEE COUNTY, ALABAMA

 

ENTERPRISE DIVISION
MATTIE TERRY, )
Plaintiff,
vs. Civil Action No. 71-CV-2018-
WAL-MART STORES EAST,
LP, )

and other entities who may be individuals or legal entities whose true names and identities are
unknown to the Plaintiff at this time, who may be legally responsible for the claim set forth
herein, and who may be added by amendment by the Plaintiff when their identity is accurately
ascertained by further discovery; until that time, the Plaintiff will designate these parties in
accordance with Alabama Rules of Civil Procedure 9(h). The word entity as used herein is
intended to refer to all forms of partnerships, any and all types of corporations and
unincorporated associations. The symbol by which these party defendants are designated is
' intended to include more than one entity in the event that discovery reveals that the descriptive
characterization of the symbol applies to more than one entity. In the present action, the party
defendants which the Plaintiff will include by descriptive characterization at this time are as
follows: A, B, C are entities who owned the business known as WAL-MART located in
Enterprise, Alabama; D, E, F are entities who operated the business known as WAL-MART
located in Enterprise, Alabama; G, H, I are entities who were responsible for the maintenance
and customer safety of the business known as WAL-MART located in Enterprise, Alabama; J,
K, and L are entities who are otherwise responsible for the damages suffered by the Plaintiff as
set out in her Complaint, .

)
Defendants. )

COMPLAINT
COMES NOW the Plaintiff in the above-styled cause and as a basis for the relief hereinafter

prayed for states as follows:

L. The matters in dispute, exclusive of costs, exceed the minimum jurisdictional
requirements of this Court.

2. The Plaintiff, Mattie Terry, at all times material to this action, was a resident of

Coffee County, Alabama.

3. Defendant Walmart Stores East, LP based on information and belief, at all times
1

EXHIBIT "A"

 
Case 1:19-cv-00035-WKW-SMD Document 1-1 Filed 01/09/19 Page 2 of 3
DOCUMENT 2

material to this action, was an entity based in Arkansas but qualified to transact business in
Alabama and regularly transacting significant business in Coffee County, Alabama.

4, The incident complained of occurred at the Defendant’s Wal-Mart store located in
Enterprise, Coffee County, Alabama.

5. On or about October 5, 2016, Mattie Terry was a business invitee at the Defendant’s
Wal-Mart Store located in Enterprise, Coffee County, Alabama.

6: The Defendant owed the Plaintiff a duty to warn of dangers of which they knew or
should have known of, and to take reasonable care to maintain their premises in a reasonably
safe condition for the contemplated usage.

7. The Defendant breached these duties by causing or allowing a dangerous condition to
exist, to-wit, they allowed a liquid substance to persist on the floor in the Enterprise,
Alabama Wal-Mart Store, which created an extremely slick surface on the floor. The
Defendant knew or should have known that this constituted a dangerous condition, and
should have taken reasonable steps to ensure the safety of their patron invitees.

8. The plaintiff was injured as a result of this breach of their duty, in that she slipped on
the wet surface and fell.

9. The negligence of Defendants A — L combined to proximately cause the Plaintiffs
injuries.
WHEREFORE, the Plaintiff.seeks damages against the Defendants in such sums as a jury

may deem appropriate under the circumstances and as the evidence may show, plus the costs of this

action and reasonable attomey’s fees.

Dated this the 1* day of October, 2018.

EXHIBIT "A"
Case 1:19-cv-00035-WKW-SMD Document 1-1 Filed 01/09/19 Page 3 of 3
DOCUMENT 2

CAREY & HAMNER, P. C.

/s/_ Terry M. Carey

 

TERRY M. CAREY (CARI135)
ATTORNEYS FOR PLAINTIFF

P. O. BOX 7111

DOTHAN, ALABAMA 36302

PHONE: (334) 673-1800

FAX: (334) 673-1933

EMAIL: tearey@careyandhamner.com

JURY DEMAND
Plaintiff hereby demands a trial by jury.

/s/_ Terry M. Carey

 

TERRY M. CAREY _

SERVE DEFENDANTS AS FOLLOWS:

Walmart Stores East, LP

CT Corporation System

2 North Jackson Street., Suite 605
Montgomery, AL 36104

EXHIBIT "A"
